Exhibit 10.22





EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into as of July
18, 2008 (the “Effective Date”) by and between DG Marine Transportation, LLC, a
Delaware limited liability company (the “Company”), and Richard R. Alexander, an
individual (“Employee”).


INTRODUCTION


A.    Employee was previously employed by Grifco Transportation, Ltd., a Texas
limited partnership (“Grifco”). All of the equity interests in the Company were
subsequently contributed and/or sold by Grifco, Grifco Transportation Two, Ltd.,
a Texas limited partnership (“Grifco Two”) and Shore Thing, Ltd., a Texas
limited partnership (“Shore Thing” and together with Grifco and Grifco Two, the
“Sellers”) to Genesis Energy, L.P., a Delaware limited partnership (“Genesis”),
and TD Marine, LLC, a Delaware limited liability company (“TD Marine”), pursuant
to that certain Contribution and Sale Agreement dated as of June 11, 2008 (the
“Contribution Agreement”) by and among Genesis Marine Investments, LLC, a
Delaware limited liability company (“Genesis Marine”), Genesis, TD Marine and
the Sellers. Substantially all of the assets of Grifco have been contributed to
the Company pursuant to that certain Acquired Assets Contribution Agreement
(Grifco) dated as of July 18, 2008 by and among the Company and the Sellers (as
amended, restated, supplemented or otherwise modified from time to time, the
“Asset Contribution Agreement”).


B.    The Company desires to employ Employee as Vice President of the Company
and Employee desires to be employed in said capacity;


C.    Each party desires to set forth in writing the terms and conditions of
their understandings and agreements.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the sufficiency of which is hereby acknowledged by the parties
hereto, the Company hereby agrees to employ or cause one of its affiliates or
subsidiaries to employ the Employee, and Employee hereby accepts such
employment, upon the terms and conditions set forth in this Agreement:


STATEMENT OF AGREEMENT


1.Employment and Duties.


(a)The Company agrees to employ or cause one of its affiliates or subsidiaries
to employ Employee as Vice President of the Company. As such, Employee shall
have the responsibilities, duties and authority reasonably accorded to Employee
from time to time by the Board of Managers of the Company (the “Board”) and
reasonably expected of such position and will report directly to the Board or
such other party as is designated from time to time by the Board. Employee
agrees to accept this employment upon the terms and conditions set forth herein
and, subject to Paragraph 3 hereof, agrees to devote Employee's commercially
reasonable best efforts and all of his business time and attention to all facets
of the business of the Company as directed by the Board and will faithfully and
diligently conduct such duties and responsibilities, and exercise such
authority, associated with being the Vice President of the Company.


(b)Employee agrees, from and after Employee’s receipt of same, to adhere to,
execute and fulfill all policies established by the Company, including, as
applicable, the Company’s Code of Conduct, and any amendments or additions made
by the Company from time to time to such policies that are communicated to
Employee.


2.Compensation. For all services rendered by Employee, the Company shall
compensate Employee as follows:


(a)Base Salary. The Company shall pay or shall cause one of its affiliates or
subsidiaries to pay Employee a base salary of $175,000 per annum (“Base Salary”)
commencing on July 18, 2008 (the “Start Date”) and ending on the date of
termination of this Agreement. Payment of all compensation under this Agreement
shall be made in accordance with the terms of this Agreement and customary
payroll practices of



--------------------------------------------------------------------------------

Exhibit 10.22

the Company or the applicable affiliate or subsidiary, and shall be subject to
all applicable withholdings and taxes. No less often than once per year, the
Company will review Employee’s performance and may make reasonable adjustments
to such Base Salary if, in its sole discretion, any such adjustment is
warranted.


(b)Employee Perquisites, Benefits, Annual Bonus and Other Compensation. Employee
shall be entitled to receive additional benefits and compensation from the
Company and/or affiliates or subsidiaries of the Company in such form and to
such extent as specified below; provided, however, that nothing herein shall be
deemed to require the Company to adopt or maintain any particular plan or
policy:


(i)Participation in the Company’s health, dental, disability, life and/or other
insurance plans that the Company may have in effect from time to time, with
benefits provided to Employee under this clause to be at least generally equal
to such benefits provided to similarly positioned employees of the Company; such
plans shall be the same or comparable to the plans for which the other employees
of Genesis, its subsidiaries and affiliates are eligible participants.


(ii)Reimbursement for all business expenses, which are reasonable and necessary
and are incurred by Employee while performing Employee’s duties under this
Agreement, provided that they are documented in reasonable detail by Employee
and accompanied by expense statements, receipts and/or vouchers, or such other
information and documentation as the Company may reasonably require to
substantiate such expense.


(iii)Effective July 18, 2008, Employee’s bonus payments will be based on
individual, Genesis Marine, Company and/or Genesis performance and are at the
discretion of the management of the Company. The bonus, if any, for each fiscal
year shall be paid to Executive no later than March 15 of the following year.
2008 bonus programs and payments from Grifco prior to the Start Date are the
responsibility of Grifco.


(iv)Effective July 18, 2008, the Company shall provide or cause to be provided
the Employee with other employee perquisites as may be available to or deemed
appropriate for Employee by the Company. In any event, the Employee shall be
entitled to participate on the same terms as any similarly positioned employees
of the Company in any profit sharing and retirement savings plan maintained by
the Company that is qualified under Section 401(a) of the Internal Revenue Code
and any non-qualified executive compensation program maintained by the Company.


(v)Employee will be enrolled in the Company’s vacation plan effective January 1,
2009. Pursuant to the Company’s plan, for the calendar year 2009, Employee shall
be entitled to accrue and take as accrued 21 days of paid vacation. Employee’s
years of service with Grifco were and will be included in calculating vacation
entitlements.


3.Term; Termination; Rights on Termination.


(a)The term of this Agreement shall begin on the Start Date and continue for
three years (the “Initial Term”), unless terminated sooner as provided herein.
This Agreement shall automatically renew for successive one (1) year terms, on
the same terms and conditions as in effect as of the time of renewal, unless
either party gives written notice of the party’s intent not to renew this
Agreement at least 90 days prior to the expiration of the then-current term.
This Agreement and Employee's employment may be terminated in any of the
following ways:


(i)Death. This Agreement will terminate automatically upon Employee’s death.


(ii)Disability. If, as a result of physical or mental illness or injury,
Employee shall have been unable to perform the Employee’s duties hereunder, with
or without reasonable accommodation, for 180 consecutive days, then thirty (30)
days after receiving written notice (which notice may occur before or after the
end of such six (6) month period, but which shall not be effective earlier than
the last day of such six (6) month period), the Company may terminate Employee's
employment hereunder, provided Employee is unable to resume full-time duties
with or without reasonable accommodation at the conclusion of such notice
period. Also, Employee may terminate Employee's employment hereunder if
Employee's health should become impaired to an extent that makes the continued
performance of Employee's duties hereunder hazardous to Employee's physical or
mental health or life, provided that Employee shall have furnished the Company
with a written statement from a qualified doctor to such effect and provided,
further, that, at the Company's request



--------------------------------------------------------------------------------

Exhibit 10.22

made within thirty (30) days of the date of such written statement, Employee
shall submit to an examination, at the Company’s expense, by a doctor selected
by the Company who is reasonably acceptable to Employee or Employee's doctor.


(iii)Termination by the Company for Cause. The Company may terminate the
Agreement immediately for Good Cause, which shall be: (1) Employee’s commission
of theft, embezzlement, forgery, any other act of dishonesty relating to
Employee’s employment with the Company and/or any affiliate or subsidiary of the
Company, or any violation of Company policies (including the Company’s ethics
policies (including any sexual harassment policies) or Code of Conduct), or any
law, rule, or regulation applicable to the Company, Genesis or Genesis Marine or
any failure by Employee to inform the Company of any violation of any law, rule
or regulation by the Company or one of its direct or indirect subsidiaries of
which Employee has knowledge; (2) Employee’s conviction of, or pleading guilty
or nolo contendere to, a felony or any lesser crime having as its predicate
element fraud, dishonesty, or misappropriation; (3) Employee’s failure to
perform Employee’s duties and obligations under this Agreement (other than
during any period of disability) which failure to perform is not remedied within
thirty (30) days after notice thereof to Employee by the Company; or (4)
Employee’s commission of an act or acts in the performance or intentional
non-performance of Employee’s duties under this Agreement amounting to gross
negligence or willful misconduct (“Cause”). In the event of a termination for
Cause, Employee shall have no right to any severance compensation.


(iv)Termination by Either Party Without Cause. At any time after the
commencement of employment, the Company or Employee may, without Cause,
terminate this Agreement and Employee's employment, effective thirty (30) days
after written notice is provided to the other party (“Without Cause”).


(v)Termination by Employee for Good Reason: Employee may terminate this
Agreement for Good Reason, after providing thirty (30) days written notice to
the Company, which identifies the Good Reason for Employee’s termination. “Good
Reason” means any of the following reasons: (1) following a Change of Control
which results in a substantial diminution of Employee’s duties and
responsibilities or a material reduction of compensation or benefits; (2)
Employee’s removal from Employee’s position as Vice President, during the term
of this Agreement (other than if Employee is offered an Equivalent Position, if
Employee is removed for Cause or by death or disability, as set forth in this
Agreement); or (3) the Company’s failure to make any payment to Employee
required to be made under the terms of this Agreement, if the breach is not
cured within thirty (30) days after Employee provides written notice to the
Company that identifies in reasonable detail the nature of the payment. As used
herein, “Change of Control” means any (i) sale of capital stock of the Company
or partnership interests of Genesis or substantially all of the assets of the
Company or Genesis, (ii) merger, conversion or consolidation of the Company or
Genesis, or (iii) other event, that, in the case of (i), (ii) or (iii), results
in any person or entity (or other persons or entities acting in concert) having
the ability to elect a majority of the members of the Board; provided, however,
that any such event described in (i)-(iii) above shall not constitute a Change
of Control if the relevant persons or entities in “control” are Denbury
Resources Inc., a Delaware corporation, one or more executive officers of the
Company and/or any affiliates of the foregoing. “Equivalent Position” means a
position with the Company or an affiliate of the Company with equivalent
compensation and at the same work location.


(b)Effect of Termination.


(i)Upon termination of this Agreement for any reason, Employee shall be entitled
to receive all compensation earned and all benefits and reimbursements due
through the effective date of termination. Additional compensation subsequent to
termination, if any, will be due and payable to Employee only to the extent and
in the manner expressly provided herein.


(ii)If this Agreement is terminated by the Company Without Cause during the
Initial Term, Employee shall receive (x) the greater of one (1) year of Base
Salary or the balance of the Base Salary due Employee for the remainder of the
Term, such sums to be paid on a monthly basis in accordance with applicable
Company policies, and (y) COBRA benefits for the total number of months
remaining in the Term of the Agreement, but in no event will the total number of
months be less than twelve months or more than 18 months. COBRA benefits will be
payable by the Company, so long as Employee elects and is eligible for said
benefits. At the discretion of the management of the Company, Employee will also
be eligible to receive his pro rata share of Employee’s annual bonus.





--------------------------------------------------------------------------------

Exhibit 10.22

(iii)If the Agreement is terminated by Employee Without Cause during the Initial
Term, all rights and obligations of the Company and Employee under this
Agreement shall cease as of the effective date of termination, except that the
Company's obligations under Sections 3(b)(i) and 5 herein and Employee's
obligations under Sections 4 and 6 herein and in the Employee’s non-compete
agreement shall survive such termination in accordance with their terms unless
otherwise provided herein.


(iv)If the Agreement is terminated by Employee for Good Reason, the Company
shall pay Employee in the same manner as provided in Sections 3(b)(i) and
3(b)(ii) above as if the Company had terminated Employee Without Cause.


(v)If the Agreement is terminated by the Company without cause or by the
Employee for Good Reason during any subsequent renewal term, Employee shall
receive (x) the balance of the Base Salary due Employee for the remainder of the
renewal term, such sums to be paid on a monthly basis in accordance with
applicable Company policies, and (y) COBRA benefits for the total number of
months remaining in the Term of the Agreement, but in no event will the total
number of months be less than twelve months or more than 18 months. COBRA
benefits will be payable by the Company, so long as Employee elects and is
eligible for said benefits. At the discretion of the management of the Company,
Employee will also be eligible to receive his pro rata share of Employee’s
annual bonus.


4.Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and any other property delivered
to, created by or compiled by Employee, by or on behalf of the Company, by
Company's affiliates or their representatives, vendors or customers which
pertain to the business of the Company or its affiliates shall be and remain the
property of the Company or its affiliates, as the case may be, and be subject at
all times to the Company’s discretion and control. Likewise, all correspondence,
reports, records, charts, advertising materials and other similar data and
documents pertaining to the business, customers, activities or future plans of
the Company or its affiliates which is in the Employee’s possession, custody or
control, whether prepared by the Employee or others, shall be delivered promptly
to the Company (within 24 hours) without request by the Company upon termination
of Employee's employment.


5.Indemnification. In the event Employee would incur any expense or liability in
connection with any threatened, pending, contemplated or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative (other
than an action by the Company or its affiliates against Employee)
(“Proceeding”), any appeal to such a Proceeding, any inquiry or investigation
that could lead to a Proceeding, by reason of the fact that Employee is or was
performing services under this Agreement or by reason of the fact that Employee
is an officer of the Company, then the Company shall indemnify Employee against
all expenses (including reasonable attorneys' fees and costs), judgments, fines,
and amounts paid in settlement, as actually and reasonably incurred by Employee
in connection therewith. In the event that both Employee and the Company are
made a party to the same third-party action, complaint, suit or Proceeding, the
Company agrees to engage counsel, and Employee agrees to use the same counsel,
provided that if counsel selected by the Company shall have a conflict of
interest that prevents such counsel from representing Employee, Employee may
engage separate counsel and the Company shall pay all reasonable attorneys' fees
of such separate counsel. The Company shall not be required to pay the fees of
more than one law firm except as described in the preceding sentence and shall
not be required to pay the fees of more than two law firms under any
circumstances. Further, while Employee is expected at all times to use
Employee's best efforts to faithfully discharge Employee's duties under this
Agreement, Employee cannot be held liable to the Company for errors or omissions
made in good faith, and Employee will be indemnified as described above, except
where Employee has exhibited gross, willful and wanton negligence and misconduct
or performed criminal and fraudulent acts which materially damage the business
of the Company. The indemnification provided under this Section 5 is
non-exclusive and shall in no way limit any indemnification provided by
applicable law or any indemnification provision of the Company’s, Genesis’ or
Genesis Marine’s charter or organizational documents.


6.No Prior Agreements. Employee represents and warrants that to Employee’s
knowledge Employee has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with Employee’s undertaking
employment with the Company to perform the duties described herein. Employee
will not disclose to the Company or any of its affiliates, or use, or induce the
Company or any of its affiliates to use, any confidential, proprietary, or trade
secret information of others. Employee represents and warrants that to
Employee’s knowledge, Employee has returned all property and confidential
information belonging to all prior employers, if Employee is obligated to do so.
Employee agrees to indemnify the Company



--------------------------------------------------------------------------------

Exhibit 10.22

for any Proceeding, including, but not limited to, all expenses (including
reasonable attorneys' fees and costs), judgments, fines, and amounts paid in
settlement, as actually and reasonably incurred by the Company in connection
therewith, including any investigation of the same, by any such third party that
such third party may now have or may hereafter come to have against the Company
based upon or arising out of any non-competition agreement, invention or
confidential information, trade secret or secrecy agreement or like agreement
between Employee and such third party which was in existence as of the date of
this Agreement, should the third party prevail in such proceeding against the
Company.


7.Entire Agreement.    This agreement constitutes the entire agreement between
the parties and supersedes any prior understandings, agreement or
representations by or between the parties (other than those contained in any
confidentiality or non-compete agreement dated as of the date hereof between
Employee and the Company or one of its affiliates), written or oral, to the
extent they have related in any way to the subject matter hereof.


8.Assignment; Binding Effect. Employee understands that Employee has been
selected for employment by the Company on the basis of Employee's personal
qualifications, experience and skills. Employee agrees, therefore, that Employee
cannot assign all or any portion of Employee's performance under this Agreement.
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and assigns.


9.Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given two (2) business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below:


To the Company:        DG Marine Transportation, LLC
Attn: Chief Executive Officer
207 W. Alabama
Ruston, Louisiana 71270                        Telephone:     (318) 255-2511
Fax:        (318) 255-2659
(with a copy, which shall not constitute notice, to:)    


Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Attn: J. Vincent Kendrick
Houston, TX 77002
Telephone: (713) 220-5839
Fax: (713) 236-0822


To Employee:        Richard R. Alexander
7438 Airport Blvd.
Houston, TX 77061
Telephone: (713) 943-9300
Fax: (713) 943-9322
Email: rick@grifcotrans.com


(with a copy, which shall not constitute notice, to:)    


Strasburger & Price, LLP
1401 McKinney St., Ste 2200
Attn: Dana LeDoux
Houston, TX 77010
Telephone: (713) 951-5683
Fax: (832) 397-3516



--------------------------------------------------------------------------------

Exhibit 10.22



Any party to this Agreement may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the addresses set forth
above using any other means (including personal delivery, expedited courier,
messenger service, facsimile, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
10.Severability; Headings. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
    
11.Governing Law.


(i)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS without giving effect to any choice or conflict of
law provision or rule (whether of the State of TEXAS or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of TEXAS.


(ii)    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO
THE JURISDICTION OF THE COMPETENT COURTS OF THE STATE OF TEXAS AND OF THE UNITED
STATES OF AMERICA, IN EACH CASE LOCATED IN HOUSTON, TEXAS (THE “COURTS”) FOR ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND AGREES NOT TO
COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN THE COURTS), WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE COURTS AND AGREES
NOT TO PLEAD OR CLAIM IN ANY COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
(iii)    Each Party hereby irrevocably consents to the service of process of any
of the aforementioned courts in any such suit, action or proceeding by the
mailing of copies thereof by certified mail, postage prepaid, to such Party at
the address of such Party set forth in or designated pursuant to Paragraph 9 or
by any other means permitted by the laws of the StatE of texas.
(iv)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
12.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.


13.    Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. All personal pronouns
used in this Agreement, whether used in the masculine, feminine or neuter
gender, shall include all other genders; the singular shall include the plural,
and vice versa. All references herein to Exhibits, Paragraphs or subdivisions
thereof shall refer to the corresponding Exhibits, Paragraphs or subdivision
thereof of this Agreement unless specific reference is made to such exhibits,
paragraphs or subdivisions of another document or instrument. The terms
“herein,” “hereby,” “hereunder,” “hereof,” “hereinafter,” and other equivalent
words refer to this Agreement in its entirety and not solely to the particular
portion of the Agreement in which such word is used. The words “shall” and
“will” are used interchangeably throughout this Agreement and shall accordingly
be given the same means, regardless of which word is used. References to a party
include its permitted successors and assigns.
[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.22

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
COMPANY:
DG MARINE TRANSPORTATION, LLC    
By:
/s/ Ross A. Benavides
 
 
Name:
Ross A. Benavides
 
 
Title:
Chief Financial Officer, Treasurer and Secretary



EMPLOYEE:
/s/ Richard R. Alexander
 
Richard R. Alexander, an individual




[Signature Page - Employment Agreement]